The opinion of the court was delivered by
Beasley, C. J.
The facts of the case as established by the pleadings and the •evidence are, in brief, these: That Charles A. Stillwell, tne husband of the appellant, conveyed to her, as a cover against his •creditors, the lands in dispute.
Subsequently, being desirous of again acquiring a title to the property, and his wife refusing to reconvey it, the husband *278assisted a creditor, who had obtained judgment and had filed a. bill to set aside the conveyance to the wife, on the ground of its fraudulent purpose, to obtain a decree and sale of the premises. By the contrivance of the husband no process in this chancery suit was served on the appellant, and she was left in entire ignor- ■ anee of the pendency of such suit. Nor did she know of the sale-that took place in the procedure. At that sale the husband became the purchaser and obtained a sheriff’s deed. The consideration -was his payment of his own debt to the judgment creditor.Having thus acquired a title to the land through the sheriff, he-concealed that fact from his wife, and, in that situation of affairs,, died.
His heirs claiming the land, the wife filed her bill for relief against the title thus derived from her husband.
The case in the court of chancery appears to have been decided on the ground that inasmuch as the title of the appellant was acquired in fraud of creditors, a court of equity w-ould not help her, and, consequently, her bill was dismissed.
But this ground of decision seems to be not congruous with the substantial issue. Whether the appellant’s title was fraudulent or not, was of no consequence in the present case. Admitting,, as has been admitted, that the appellant’s title, as derived from her husband, was void at the instance of creditors, that fact did not prevent her from setting up.in a court of equity, that either her husband or some one else had, by fraud, got the title from her. To hold otherwise would be to lay down the doctrine, that the holder of one of these surreptitious titles was, with respect to-it, put out of the protection of the law. There is no such principle of law or equity.
In this-case the appellant is not in court attempting to validate-her title; what she seeks is, that a decree and sale to which she-was not a party, by reason of the fraud of her husband, and in-which he alone was interested, should be vacated.
This relief she is plainly entitled to.
Let there be a reversal and a decree revesting title in appellant &c.
*279For affirmance — None.
For reversal — The Chief-Justice, Depue, Dixon, Garrison, Magie, Eeed, Scudder, Yan Syokel, Brown, Cole — 10.